

	

		II

		109th CONGRESS

		1st Session

		S. 164

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Bennett introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the acquisition of certain property in

		  Washington County, Utah.

	

	

		1.Acquisition of certain

			 property in Washington County, Utah

			(a)DefinitionsIn

			 this section:

				(1)OwnerThe

			 term owner means an owner that is able to convey to the United

			 States clear title to property taken under subsection (b).

				(2)ReserveThe

			 term Reserve means the Red Cliffs Reserve in Washington County,

			 Utah.

				(b)Taking of

			 propertyNotwithstanding any other provision of law, effective 30

			 days after the date of enactment of this Act, there is vested in the United

			 States all right, title, and interest in and to, and the right to immediate

			 possession of certain land located in a master planned community development in

			 Washington County, Utah, known as PAHO, owned by Environmental

			 Land Technology, Ltd., Rocky Mountain Ventures, and James Doyle, within the

			 Reserve, consisting of—

				(1)the fee simple

			 interest in approximately 1,516 acres of real property; and

				(2)the fee simple

			 interest in 34 acres of real property adjacent to the Reserve owned by

			 Environmental Land Technology, Ltd.

				(c)Just

			 compensation

				(1)In

			 generalThe United States shall pay the owner just compensation

			 determined as of the date of enactment of this Act.

				(2)AmountPayment

			 of just compensation shall be in the amount equal to the sum of—

					(A)the valuation of

			 the property determined by judgment awarded by a United States court of

			 competent jurisdiction;

					(B)interest from the

			 date of the enactment of this Act; and

					(C)any other costs,

			 expenses, and damages, as determined by the court.

					(3)InterestInterest

			 under this subsection shall be compounded in the same manner as under

			 subsection (b)(2)(B) of the first section of the Act of April 17, 1954 (16

			 U.S.C. 429b(b)(2)(B)), except that the reference in that provision to the date

			 of enactment of the Manassas National Battlefield Park Amendments of 1988 shall

			 be deemed to be a reference to the date of enactment of this Act.

				(4)Source of

			 paymentPayment of the amount under paragraph (2) shall be made

			 from appropriated funds.

				(5)Full faith and

			 creditThe full faith and credit of the United States is pledged

			 to the payment of any judgment entered against the United States with respect

			 to the taking of property under subsection (b).

				(6)AdministrationAny

			 property taken under subsection (b) shall be—

					(A)included in the

			 Reserve; and

					(B)administered by

			 the Secretary of the Interior (acting through the Director of the Bureau of

			 Land Management), in accordance with the laws applicable to public land,

			 including the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et

			 seq.).

					

